Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-8 are objected to because of the following informalities:  In the claims “the reservoirs” are believed to be in error for –the one or more reservoirs-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the independent claims, the applicant has amended the claim to include the limitation of the channel having “a bottom wall” in line 3 of the claim and then further claims the inner and outer fingers being angled “with respect to a bottom wall of the channel”. It is unclear if the applicant is trying to claim a different bottom wall of the previously claimed bottom wall. For examination purposes, the limitation is being interpreted as the same wall, however, the applicant should amend the claim to clarify what is being claimed.  
The applicant has amended claim 13 to include the limitation “one or more reservoirs holding a dab” and then further claims “distributes a formulation from dabs in reservoirs”. It is noted that proper antecedent basis is not provided for the multiple dabs 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claimed teeth cleaning features overmolded onto the u-shaped body, the teeth cleaning features comprising a plurality of ribs disposed within the channel, at least one of the ribs comprising a lower portion formed on the bottom wall of the channel between the inner wall and the outer wall, wherein the lower portion extends upwardly from the bottom wall, an outer extension portion formed on an inner surface of the outer wall and connected to the lower portion, wherein the outer extension portion extends inwardly from the inner surface of the outer wall, and wherein an outer finger extends from the outer extension portion above the outer wall at an angle of approximately 45 degrees with respect to the bottom wall of the channel, the finger pointing away from the bottom wall and the outer wall of the channel, and an inner extension portion formed on an inner surface of the inner wall and connected to the lower portion, wherein the inner extension portion extends inwardly from the inner surface of the inner wall, and wherein an inner finger extends from the inner extension portion above the inner wall at an angle of approximately 45 degrees with respect to the bottom wall of the channel, the finger point away from the bottom wall and the inner wall of the channel in combination with the other claimed limitations.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Gallagher has been cited to teaches a single, use, disposable oral hygiene device comprising a reservoir with a dab for use without access to water or a restroom and configured for manual use and does not comprise a motor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/16/2021